Citation Nr: 1042742	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a fracture of the fifth finger of the left hand. 

2.  Entitlement to an initial compensable rating for sprain of 
the fourth finger of the left hand.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1988 to July 1988 
and from June 2004 to June 2006, including service in the Persian 
Gulf from November 2004 and November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2009, the Veteran testified during a hearing before a 
hearing officer at the RO.  A transcript of that hearing is of 
record.  

The December 2006 VA examination report reflects that the 
Veteran reported having left wrist pain due to his 
service-connected residuals of a fracture of the fourth 
and fifth fingers of the left hand.  In light of this 
report, the Board finds that RO must contact the Veteran 
and have him clarify whether he seeks to file a claim of 
entitlement to secondary service connection for left wrist 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  

Subsequent to the issuance of the most recent Supplemental 
Statement of the Case (SSOC) in July 2009, and before the appeal 
was certified to the Board and the appellate record was 
transferred to the Board, additional evidence, including VA 
treatment records, was associated with the claims file.  However, 
such evidence either does not relate to the matters on appeal or 
duplicates evidence that was of record at the time of the July 
2009 SSOC.  Thus, remand to the RO for issuance of another SSOC 
is not warranted in this case, and the Board may address the 
matters on appeal on their merits.  See 38 C.F.R. §§ 19.31(b), 
19.37(a) (2010).


FINDING OF FACT

The Veteran is able to flex and extend the fourth and fifth 
fingers of the left hand, pinch strength between the thumb and 
fourth and fifth fingers of the left hand is full, and grip 
strength of the left hand is full.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals 
of a fracture of the fifth finger of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5227, 
5230 (2010).  

2.  The criteria for an initial compensable rating for sprain of 
the fourth finger of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5227, 5230 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

The Veteran's claims arise from his disagreement with the initial 
ratings following the grants of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As to VA's duty to assist, the Board notes that service treatment 
records have been obtained, as well as pertinent VA and private 
medical records, written statements from the Veteran, and the 
Veteran's testimony from the February 2009 RO hearing.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The Veteran's residuals of a fracture of the fifth finger of the 
left hand and sprain of the fourth finger of the left hand are 
rated under Diagnostic Code (DC) 5230 for limitation of motion of 
the ring or little finger.  Under DC 5230, any limitation of 
motion of is rated noncompensably (0 percent).  38 C.F.R. 
§ 4.71a, DC 5230.

The Board notes the provisions of DC 5227 for unfavorable or 
favorable ankylosis of the ring or little finger, which is also 
noncompensably rated.  Under DC 5227, VA must also consider 
whether evaluation as amputation is warranted, and whether an 
additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall function of 
the hand.  38 C.F.R. § 4.71a, DC 5227.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups, and the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination, are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the instant case, the record reflects that the Veteran is 
left-hand dominant.

The report of a November 2006 VA examination indicates that the 
Veteran complained of pain in the left hand and difficulty 
extending the fourth finger completely.  He reported left hand 
pain when holding a pen or swinging a hammer, that driving for 
prolonged periods caused the hand to feel stiff, and that he 
sometimes had pain at rest with the fingers extended.  

The report of a December 2006 VA examination indicates that the 
Veteran reported daily hand pain, pain when using the hand 
extensively, and that he was developing wrist pain due to altered 
use of the left hand.  He did not report any incapacitating 
episodes or flare-ups, and he stated that his hand did not 
interfere with his job, but interfered with his daily activities.  
He reported that he liked to do carpentry at home, and that 
swinging a hammer or using his hand aggravated his hand pain.  He 
also reported pain with repetitive motion and some weakness.  
Examination of the left hand revealed slight flexion contracture 
of the fourth digit, with the proximal interphalangeal (PIP) 
joint flexed approximately to 20 degrees and the distal 
interphalangeal (DIP) joint to 10 degrees.  However, he was able 
to flex the PIP and DIP joints, and he was able to flex the 
metacarpophalangeal (MCP) joint to 90 degrees and extend the MCP 
joint to 0 degrees.  Pinch strength between the thumb and fourth 
finger was full, positive nodule was felt over the fourth MCP 
joint, and it felt like a trigger finger.  Grip strength was 
full, and there was slight tenderness over the fifth metacarpal 
bone to deep palpation.  After repetitive motion of the left 
hand, there was no addional loss of joint function due to pain, 
fatigue, or lack of coordination.  The Veteran was diagnosed as 
having status post fracture of the fifth metacarpal of the left 
hand and left hand fourth digit trigger finger.  X-ray 
examination results showed no evidence of acute fracture, but 
showed soft tissue swelling and old fracture deformity of the 
fifth metacarpal.  

A November 2007 VA treatment note indicates that the Veteran 
complained of moderate, aching pain of the left hand that caused 
difficulties with his personal and work life and that was worse 
with driving.  It was noted that the Veteran had point tenderness 
in the region of the fifth metacarpal, a nodule of the left 
fourth tendon with trigger finger, and no evidence of focal 
neurologic deficit, including carpal tunnel.  On motor testing, 
wrist extension, grip strength, and fifth finger abduction were 
noted to be full. 

During the February 2009 RO hearing, the Veteran testified that 
the pinky finger of the left hand had a tendency to lock up, but 
that the fourth finger had more of a tendency to lock in a 
downward position at times, so that he had to force it back open, 
and that this happened about two or three times a month.  The 
Veteran testified that he experienced had a great deal of pain in 
the left hand, that there were times where pain was average, that 
he had discomfort when writing for a long period of time, and 
that holding a steering wheel or any activity where his hand had 
to stay closed or open too long caused overall discomfort.  He 
also testified that he worked as a machine mechanic at the post 
office, so that he used a lot of small tools such as screw 
drivers and ratchets, and that, when he had to loosen 
approximately 50 lugs or more, he experienced pain and locking up 
of his fingers so that he had to pop them back open.  

The report of a June 2009 VA examination of the hand indicates 
that the Veteran's occupation was as a mechanic in the post 
office, that he reported daily pain when using his hand at work 
as a mechanic and writing, occasionally dropping things, and pain 
with a lot of left hand manipulation.  He reported that his hand 
interfered with daily activity, but that he had no problems with 
repetitive use, flare-ups or incapacitating episodes.   He 
complained of weakness of the hand and locking of the fourth 
digit.  Examination of the left hand showed flexion contracture 
of the fourth digit, with PIP joint flexed to 20 degrees and DIP 
joint to 10 degrees, and that he was able to extend and flex both 
the DIP and the PIP joints.  MCP joint flexion was 90 degrees, 
extension of the MCP joint was to 0 degrees.  Pinch strength 
between the thumb and digits four and five was full.  Positive 
nodule was felt at the MCP joint over the flexor tendon.  Grip 
strength was full.  There was some tenderness over the left hand 
fifth metacarpal, and slight deformity was noted.  There was no 
atrophy of the hand muscle noted, and sensation was grossly 
intact to light touch.  After repetitive motion of the left hand, 
there was no additional limitation of joint function due to pain, 
fatigue, or lack of endurance.  The Veteran was diagnosed as 
having status post fracture of the fifth metacarpal, left hand 
fourth digit sprain/strain, and left hand fourth digit trigger 
finger.  X-ray results showed no evidence of acute displaced 
fracture or dislocation and old healed fracture deformity of the 
left fifth metacarpal.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that an initial compensable 
rating is warranted for neither the Veteran's left hand fifth 
finger fracture residuals or his left hand fourth finger sprain 
at any time since the effective date of the grant of service 
connection.  

While the Veteran's flexion and extension of the fourth and fifth 
fingers has been noted to be limited to some extent on 
examination, a compensable rating under DC 5230 is not available 
for limitation of motion of either finger.  In this regard, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, which relate to limitation of motion due to 
pain, are thus not applicable.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000), see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board notes the Veteran's assertions during the February 2009 
RO hearing that his fingers occasionally lock up to the point 
that he has to force them back open.  However, even considering 
this testimony, the Veteran's fourth and fifth finger 
disabilities of the left hand have not been shown to approximate 
unfavorable or favorable ankylosis of the ring or little finger.  
In November 2006, December 2006, November 2007, and June 2009, 
the Veteran was shown to be able to flex and extend the joints of 
his fourth and fifth fingers, and, in June 2009, it was noted 
that pinch strength between the thumb and digits four and five 
was full.  Thus, a rating under DC 5227 for ankylosis of either 
finger would not be appropriate in the instant case.  Moreover, 
even if the Veteran's finger disabilities were rated under the 
provisions for ankylosis of the fourth and fifth fingers under DC 
5227, a compensable rating for such disability is not available 
under this diagnostic code.

Assuming, arguendo, that the Veteran were able to be rated under 
DC 5227, so that whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand would be for 
consideration, the record would still not reflect symptomatology 
warranting a compensable rating for either disability.  Even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, and other such factors, the 
Veteran's fourth and fifth finger disabilities have not been 
shown to result in the limitation of motion of the other digits 
or interference with overall hand function above that which would 
normally be contemplated by limited movement of the fourth and 
fifth fingers.  The Board acknowledges the Veteran's reports that 
his left hand hurts when he holds a pen, swings a hammer, or 
drives for prolonged periods, and that his fingers occasionally 
lock up and interfere with the function of the left hand in is 
work as a mechanic.  However, medical examination of the left 
hand has consistently shown pinch strength between the thumb and 
fourth and fifth fingers to be full, grip strength to be full, 
and, after repetitive motion of the left hand, no additional 
limitation of joint function due to pain, fatigue, or lack of 
endurance. 

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's residuals of a fracture 
of the fifth finger of the left hand, or his sprain of the fourth 
finger of the left hand, pursuant to Fenderson, and that the 
claims for higher initial ratings must be denied.  In reaching 
these conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Finally, the Board has also considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions that his left 
fourth and fifth finger disabilities interfere with his ability 
to write for long periods of time, work with small tools 
repetitively or over a long period of time, and perform other 
functions of his work as a mechanic.  However, there is no 
indication in the record that the average industrial impairment 
from his disability would be in excess of that contemplated by 
the assigned noncompensable ratings, as the manifestations of the 
Veteran's finger disabilities, including limitation of motion and 
functional impairment typically resulting from such limitation of 
motion, are contemplated by the schedular criteria.  

To the extent that the Veteran argues that limitations caused by 
his left-hand finger disabilities negatively affect his ability 
to maintain performance levels as a mechanic at work, the Board 
notes that when the RO or Board evaluates whether the criteria in 
the rating schedule adequately correspond to the symptomatology 
and severity of a claimant's disability, § 3.321(b)(1) does not 
contemplate or require a calculation of the income that may not 
have been realized, given a veteran's particular line of work, 
because of a service-connected disability.  See Thun, 22 Vet. 
App. at 117.  Rather, it requires an assessment of whether the 
veteran's schedular disability rating adequately contemplates the 
average impairment in earning capacity from the veteran's 
disability.  Id. at 116 (explaining that "given that the average 
impairment in earning capacity is the standard, within the 
current rating schedule, many veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average as a result of their disability," but that 
"extraschedular consideration cannot be used to undo the 
approximate nature that results from the rating system based on 
average impairment of earning capacity authorized by Congress").

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of the 
claim for extra-schedular consideration.


ORDER

An initial compensable rating for residuals of a fracture of the 
fifth finger of the left hand is denied. 

An initial compensable rating for sprain of the fourth finger of 
the left hand is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


